TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-21-00518-CV




                                        In re B. Q. and A. Q.




                       ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                              MEMORANDUM OPINION


                The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a). We

also lift the stay of the trial court’s October 8, 2021 letter ruling.



                                                 __________________________________________
                                                 Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Smith

Filed: January 5, 2022